IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-85,083-01


                 EX PARTE CHRISTOPHER ERIC ROHRMAN, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1272457-A IN THE 183RD DISTRICT COURT
                              FROM HARRIS COUNTY

        Per curiam. Yeary, J., filed a dissenting opinion.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of online solicitation

of a minor and was sentenced to ten years’ imprisonment. He did not appeal his conviction.

        This Court, in Ex parte Lo, held unconstitutional the online solicitation of a minor statute for

which Applicant was convicted. Ex parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013). Applicant

filed this habeas application based on the Lo decision and asks that his conviction be set aside. The

trial court recommends that relief be granted in this cause. We agree.

        Relief is granted. The judgment in Cause No. 1272457 in the 183rd District Court of Harris
                                                                                                  2

County is set aside and Applicant is remanded to the custody of the Sheriff of Harris County to

answer the charges as set out in the indictment so that the indictment may be disposed of in

accordance with this Court’s opinion in Ex parte Lo. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: June 8, 2016

Do not publish